DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 10, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blower et al. (US 2013/0038430 A1).
As to claim 13, Blower teaches a method of agent management for a building (abstract), the method comprising: 
generating, by one or more processing circuits, a plurality of agents [device agents 18], each agent of the plurality of agents paired with one entity of a plurality of entities of an entity database [device table and zone control table] (Figs. 8A and 8B), wherein the entity database comprises a plurality of relationships between the plurality of entities, wherein the plurality of entities represent physical building entities of the building comprising building equipment or building spaces [various tables establish relationships between devices and zones where devices operate] (par. [0171-0172], [0186]);

performing, by the one or more processing circuits via the plurality of agents, one or more operations for the plurality of entities based on the data [changing temperature in the building or zone of the building] (par. [0117]).

As to claim 15, Blower teaches generating, by the one or more processing circuits, a channel configuration for each of the plurality of agents causing each of the plurality of agents to perform at least one of publishing information to one or more agent communication channels of the plurality of agent communication channels or subscribing to the one or more agent communication channels [generating a message requesting each device to send an acknowledgement back to the BMS] (par. [0132]); and 
communicating, by the one or more processing circuits, the channel configuration of each of the plurality of agents to each of the plurality of agents [each communication contains a network address, device/controller identifier, a command, and a checksum] (par. [0164]).



As to claim 17, Blower teaches generating, by the one or more processing circuits, an agent communication channel for a third entity of the plurality of entities [selecting another channel] (par. [0130]); and
identifying, by the one or more processing circuits, the first agent and the second agent by identifying a first relationship between the first entity and the third entity and a second relationship between the second entity and the third entity based on the plurality of relationships (par. [0186]).

As to claim 20, Blower teaches an information management system comprising one or more memory devices configured to store instructions; and one or more processors configured to execute the instructions [BMS controller 10] (Fig. 2A) to:
generate a plurality of agents (par. [0170]), each agent of the plurality of agents paired with one entity of a plurality of entities of an entity database [device table and zone control table] (Figs. 8A and 8B), wherein the entity database comprises a plurality of relationships between the plurality of entities, wherein the plurality of entities represent physical entities [various tables establish relationships between devices and zones where devices operate] (par. [0171-0172], [0186]);

perform, by the plurality of agents, one or more operations for the plurality of entities based on the data [changing temperature in the building or zone of the building] (par. [0117]).

	As to claim 1, Blower teaches a building management system (par. [0001]) of a building comprising one or more memory devices configured to store instructions thereon (par. [0116]), that, when executed by one or more processors, cause the one or more processors to perform the steps as discussed per claim 20 above.

	As to claim 5, Blower teaches that the building management system further comprises a plurality of devices [devices 12, 14] (Fig. 3), wherein each of the plurality of devices is configured to run one of the plurality of agents [agents 18] (Fig. 9), wherein the plurality of devices are at least one of a sensor, an actuator, or a controller (par. [0113]).

	As to claims 4, 9, and 10, Blower teaches all the elements as discussed per corresponding method claims 15-17.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blower et al. in view of Eschbach et al. (US 2006/0140207 A1).
As to claim 2, Blower teaches updating, by the first agent, one or more communication configurations of the first agent causing the first agent to communicate on the communication channel; and communicate, by the first agent, on the communication channel (par. [0161]).
Blower fails to expressly teach querying, by the first agent of the plurality of agents, the entity database to identify a communication channel associated with the first agent.
Eschbach is directed to multicast data routing (abstract). In particular, Eschbach teaches querying, by the first agent of the plurality of agents, the entity database to identify a communication channel associated with the first agent [discovering and registering channels] (par. [0028]).
.

Claims 3, 7-8, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blower et al. in view of Eschbach et al. and in further view of Weber et al. (US 2012/0136485 A1).
As to claims 3 and 14, Blower teaches generating, by the one or more processing circuits, the plurality of agent communication channels based on the plurality of entities [generating a list of scanned channels based on interference between the plurality of entities] (par. [0123]);
instantiating, by the one or more processing circuits, the plurality of agent communication channels [selecting a channel] (par. [0130]); and
causing, by the one or more processing circuits, the plurality of agents to communicate on the plurality of agent communication channels (par. [0132]).
Blower teaches selecting one channel at a time on which all devices communicate. Thus, Blower fails to teach identifying, by the one or more processing circuits, one or more agents of the plurality of agents associated with each agent communication channel of the plurality of agent communication channels based on the plurality of entities and the plurality of relationships.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Blower by associating one or more agents with each agent communication channel based on the plurality of relationships in order to effectively communicate only with certain devices in the group rather than all devices (par. [0004] in Eschbach).
Blower in view of Eschbach fails to expressly teach that association is based on the plurality of entities representing building spaces.
Weber is directed to a system having a plurality of areas, zones and groups in a building where devices a controlled individually, or as a group belonging to a particular zone or area of the building (e.g. a floor of a building) (par. [0075]-[0077]). In particular, Weber teaches a communication channel [multicast address] that is associated with a particular zone relating to a physical area of a building (par. [0169], [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Blower in view of Eschbach by having the device grouping arranged on the basis of a physical area of a building where devices are located in order to control devices within a desired space (par. [0022] in Weber).

As to claim 7, Blower teaches receiving an update to the entity database, the update comprising a new entity and an entity type for the new entity [adding new device] (Fig. 10, par. [0188-0190]); and identify whether the entity type of the new entity is a particular entity type of a plurality of entity types [whether device is located in the zone] (par. [0194]).
Blower fails to teach instantiating a second agent communication channel associated with the new entity in response to a determination that the entity type of the new entity is the particular entity type. 
Eschbach is directed to multicast data routing (abstract). In particular, Eschbach teaches instantiating a second agent communication channel associated with the new entity in response to a determination of the entity type [assigning a communication channel to a group of devices based on resources and capabilities] (par. [0036], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Blower by instantiating a second agent communication channel associated with the new entity in response to a determination of the entity type in order to effectively communicate only with certain devices in the group rather than all devices (par. [0004] in Eschbach).
Blower in view of Eschbach fails to expressly teach that association is based on the entity type of the new entity being the particular entity type.
Weber is directed to a system having a plurality of areas, zones and groups in a building where devices a controlled individually, or as a group belonging to a particular zone or area of the building (e.g. a floor of a building) (par. [0075]-[0077]). In particular, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Blower in view of Eschbach by having the device grouping arranged on the basis of a physical area of a building where devices are located in order to control devices within a desired space (par. [0022] in Weber).

As to claim 8, Blower teaches that the update to the entity database comprises one or more new relationships to one or more existing entities of the entity database, wherein each of the one or more existing entities are associated with an existing agent (Fig. 10, par. [0189-0192]); wherein the instructions cause the one or more processors to:
identify the one or more existing entities based on the one or more new relationships [determining if the device is a global device] (par. [0189-0192]);
identify the existing agent associated with each of the one or more existing entities [based on the type of device and location of the device an existing agent will be associated with the new device] (par. [0194]); and
cause the existing agent associated with each of the one or more existing entities to communicate on the second agent communication channel (par. [0193], [0172], [0174]).

As to claims 11 and 18, Blower in view of Eschbach and Weber teaches generating, by the one or more processing circuits, the agent communication channel for the third entity of the plurality of entities by determining that an entity type of the third entity is a particular entity type of a plurality of different entity types [associating a communications channel with a particular zone or area of the building] (par. [0075-0077] in Weber).

As to claims 12 and 19, Blower in view of Eschbach and Weber teaches that the particular entity type is a space type defining at least one of a room, a zone, or the building (par. [0075-0077] in Weber).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442